Citation Nr: 1423862	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability manifested by shortness of breath, to include as due to asbestos exposure.  

2.  Entitlement to service connection for colon polyps.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

This issue has been previously remanded by the Board in November 2010, July 2012, March 2013 and August 2013.  It has now been returned to the Board.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for colon polyps is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current pulmonary disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a pulmonary disorder, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran asserts that he is entitled to service connection for a pulmonary disorder, claimed as secondary to asbestos exposure.  The threshold question that must be addressed here, as with any claim seeking service connection, is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This element is satisfied if there is a present disability at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For the reasons discussed below, the Board finds that the weight of the evidence does not establish the existence of a current chronic pulmonary disability, to include as secondary to asbestos exposure. 

In the present case, the Veteran has been afforded multiple VA medical examinations.  On VA examination in May 2013, the Veteran was diagnosed with "exposure to asbestos."  Because, in part, the Board found this evidence unclear regarding whether a current disability had been demonstrated, the issue was remanded in August 2013 for clarification.  In an October 2013 addendum, a different VA examiner reviewed the claims file and determined a current pulmonary disorder was not demonstrated.  The examiner noted that a diagnosis of exposure to asbestos is not a diagnosis and it should have reflected a diagnosis of normal respiratory function for age.  Specifically, the examiner found the Veteran "has no [diagnosis] and no treatment.  Chest x-rays are normal with no asbestosis found.  His complaints of fatigue and [shortness of breath] are most likely due to his advanced age of 72 with deconditioning and [atrial fibrillation]."  The remainder of the medical record is likewise negative for a current diagnosis of a pulmonary or respiratory disorder.  

The Veteran himself asserts he has a current pulmonary disorder resulting from asbestos exposure while in the Navy.  Although the Veteran is competent to report symptoms that come to him through his senses (Layno v. Brown, 6 Vet. App. 465 (1994)), the lay evidence establishes only that the Veteran experiences shortness of breath.  While the Veteran's reports of shortness of breath are credible, the Board finds that he is not competent to establish through lay evidence that this is a manifestation of a current pulmonary or respiratory disability.  Assessing the cause of such functional impairment does not involve contemplation of a simple disorder where the question of diagnosis or etiology does not require specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In the present case, the Board finds any claimed pulmonary disorder is complex in nature and not diagnosable by lay observation alone.  Additionally, the Veteran has not asserted that he was told by a competent medical expert he had a current pulmonary disorder, and his lay reports of symptomatology have not later been attributed to a current disorder by such an expert.  

After considering the totality of the evidence, the Board finds that neither the lay or medical evidence establishes the existence of a current pulmonary or respiratory disability, to include as secondary to asbestos exposure.  As such, service connection for a pulmonary disorder is not established, and the claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a pulmonary disorder is denied.  


REMAND

Review of the claims file confirms the Veteran has perfected an appeal of the August 2008 rating decision which denied service connection for colon polyps.  Upon the filing of a January 2009 notice of disagreement and a February 2010 VA Form 9, the Veteran perfected an appeal of this denial.  To date, the Veteran has not withdrawn his appeal of this issue.  Review of the claims file also indicates, however, that the agency of original jurisdiction (AOJ) has not afforded the Veteran a supplemental statement of the case since 2012.  As the Board may not consider, without waiver, evidence received by VA but not yet considered by the AOJ, remand is required in order for such consideration and development to be accomplished by the AOJ.  

Accordingly, the case is REMANDED for the following action:

Review the claims file and undertake any additional development deemed appropriate regarding the service connection claim for colon polyps.  After giving the appellant full opportunity to supplement the record, adjudicate this pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


